Woods, C. J.,
delivered the opinion of the court.
The Appellant exhibited his bill in the chancery court of Hinds county by which he sought an accounting with the defendant. respecting commissions on all premiums collected since the death of his intestate on policies procured for the defendant company by the intestate during his lifetime, and praying for a decree for payment of such commissions. The complainant affirmed his ability and willingness to discharge the duties appertaining to the contract of employment of his intestate with the defendant company. To this bill a demurrer was filed, and the same having been by the chancery court sustained, an appeal tvas taken to this court.
In the month of February, 1896, appellant’s intestate, W. H. Tegarden, and the defendant life insurance company entered into a contract, by the terms of which Tegarden became the general agent of the company in a district embracing about one-half of the state of Mississippi. This contract ivas to continue for the period of twenty years, unless sooner terminated in one of the modes specified therein. Tegarden died after serving the company as such general agent about a year and a half, and the company settled all demands or claims arising under the contract up to the date of his death, and this suit is for the recovery of commissions on premiums collected by the company since such death.
On the oral argument, the learned counsel for appellant candidly and properly declined to press the view that Tegarden’s administrator had any legal right to assume the performance of the duties of the agency imposed upon Tegarden by the terms of the contract, and no further reference need be made by us to that portion of the complaint.
The duties assumed by Tegarden, under the contract, were important and multiplied, and unquestionably Tegarden was *337intrusted, with the performance of these duties during the long term of twenty years because of his integrity, ability and skill in this branch of professional work. He was required to keep an office in the city of Jackson, and to keep, or have kept, books necessary and proper in such business; he was to canvass for applications for insurance, and to collect and pay over to his principal premiums on insurance effected by his procurement^ he was to act exclusively for the company, and to devote his entire time to the business of his agency; he was to appoint sub-agents to canvass for applications for policies, and for the fidelity and honesty of such subagents he was to be held responsible.
The compensation of Tegarden was to be made by payment of certain agreed commissions on premiums paid on policies procured to be issued by Tegarden’s agency. These commissions were liberal, ranging from fifty per centum on the first year’s premiums to seven and one-half per centum on subsequent years’ premiums during the continuance of the contract.
Was the contract of agency terminated by the death of the agent ? By that great event, which comes to all of us only once, the agent was cut- off from the dedication of his entire time to the building up and extending the business of his principal, and the valuable services -which, he had bound himself to perform for his principal for the period of twenty years, became impossible of rendition. The consideration for his compensation was his entire time, and his skill and ability in his chosen profession, in all the stipulated labors to be performed by him during the long period named. His services were to be rendered continuously during the wdiole period, unless the contract should be sooner ended, and his compensation was for such entire and continuous service, and not for any specific act or separable piece of work.
Death put an end to the agency, and to the contract of agency, and the company having fully paid for the services rendered by the agent up to the date of his death, the claim of his per*338sonal representative for commissions yet to accrue for eighteen years after the death of the intestate is without merit.

Affirmed.